August 28, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         KIMBERLY MITCHELL, Appellant

NO. 14-12-00562-CV                         V.

               SOCIAL SECURITY DEPARTMENT, MS. BARRIOS,
               KERRIE MOONEY, and AISHA SEWELL, Appellees
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on February 9, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Kimberly Mitchell.
      We further order this decision certified below for observance.